DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-10 are pending in the application. Amended claim 1 and cancelled claim 2 have been noted. The amendment filed 6/24/21 has been entered and carefully considered. 
Response to Arguments
Applicant’s arguments, see p. 5-8, filed 6/24/21, with respect to claim 1 have been fully considered and are persuasive. Applicant argues that the present invention developed a hydration process to be performed in a specific temperature range so that the contact angle of the contact lens is much smaller after performing the hydration procedure such that the contact lens has excellent hydrophilicity and maintains good wettability when wearing. This is found persuasive since Applicant demonstrates the criticality of the temperature range between 55°C and 65°C for the improved contact angle (Table 1-4) and would thus demonstrate superior results over the broader temperature range of 40-70°C disclosed by Qui [0080]. The rejection of claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or reasonably suggest a hydrophilic coating method for contact lens surface comprising performing a first hydration process and a second hydration process each at a temperature between 55°C and 65°C within the context of claim 1. The contact lens of the present invention has excellent hydrophilicity through controlling the temperature of the hydration process and maintains good wettability when wearing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday-Friday 8:30 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715